Title: To James Madison from Stephen Cathalan, Jr., 4 June 1808
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir
Bordeaux the 4th. June 1808

Confirming you the Letter of my Chancelor Juls. Oliver of the 28th. Ulto., whereof here annexed is a Copy; I have the honor of Inclosing you the Statement of the American Mercht. Vessels entered in the Port of Marseilles from the 1st. July to the 31st. December last 1807, in all 44, Vessels, of Such vessels Cleared from that Port during that Period ..... in all 34.
The five vessels & Cargoes Seized or Sequestered in Marseilles by this Governt., mentioned by my chancelor have been Released under Bond ad Valorem; I hope they will be definitively Released;
I leave Bordeaux on Tomorrow, to Return to my Duty in Marseilles.  I have the honor to be with Great Respect Sir Your most obedient humle. & Devoted Servant

Stephen Cathalan Junr.

